DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communications filed 10-15-21 and 4-18-22.
Claims 1, 6-8, 11-16, 18-23 are pending in the instant application.
Claims 18-20 are withdrawn as being elected to a non-elected invention or species.
Claims 1, 6-8, 11-16, 21-23 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the measurement of tumor size following subcutaneous transplantation into nude mice of serially transduced cancer cells wherein Cas9-expresslng SW4G3 cells were first transduced in vitro with a lentiviral vector, subsequently transduced in vitro with another lentiviral vector that expresses the 35T9P17 guide RNA in a doxycyline-inducible manner, does not reasonably provide enablement for preventing or treating cancer in any subject, or mutating the Kras mutations in the genome of any cell in vivo, as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons set forth in the Office action mailed 7-15-21 and as set forth below.
As stated previously, the following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to pharmaceutical compositions for preventing or treating a cancer in any organism, or mutating a nucleotide sequence encoding a mutant KRAS polypeptide in the genome of any cell in vitro or in vivo, comprising a guide RNA comprising between 10 and 30 nucleotides specifically recognizing a mutant KRAS sequence, which guide RNA comprises a CRISPR RNA (crRNA) specific to a target nucleotide sequence, and a trans-activating crRNA (tracrRNA) capable of interacting with any Cas polypeptide, which mutant KRAS sequence comprises at least one polynucleotide selected from SEQ ID Nos. 42 to 84, and/or 87-92, and which target nucleotide sequence further comprises a protospacer adjacent motif (PAM) which is recognized by the Cas polypeptide, or optionally comprises 5’-TGG-3’, 5’- TAG-3’, 5’-AGG-3’, or 5’-CTG-3’, which Cas polypeptide optionally comprising a Cas9 or a Cpfl polypeptide.
Response to Arguments
Applicant's arguments filed 10-15-21 have been fully considered but they are not persuasive. Applicant argues that the specification and claims provide the requisite guidance for the design, delivery, and provision of therapeutic effects in a subject.  Applicant argues that claim 1 has been amended to recite a guide RNA specifically recognizing a specified mutant KRAS sequence including a CRISPR RNA (crRNA) and a trans-activating cnRNA (tracrRNA). The crRNA, according to Applicant, is specific to a target nucleotide sequence, and the tracrRNA is capable of interacting with a Cas polypeptide. Applicant argues that the mutant KRAS sequence specifically recognized by a guide RNA in amended Claim 1 is selected from the target sequences of each quide RNA disclosed in FIGS. 2A to 2F in the specification
Applicant argues that the specification teaches the evaluation of activity of each quide RNA on the target sequence in FIGS. 2A to 2F and that 
the target nucleotide sequence includes a photospacer adjacent motif (PAM), which is recognized by the Cas polypeptide. Support for these amendments are include Paragraphs [0014], [0016], [0065], Claim 5, and FIGS. 2A-2F, and at Paragraphs [0026], [0028], [0065].

Teachings in the specification and prior art
Han et al (J. Molec. Med., Vol. 98, pages 615-632 (2020)) address the challenges of CRISPR/Cas9 mediated in vivo gene editing in view of the lack of fidelity of the system and unintended DNA modifications at non-targeted gene loci (see esp. the Abstract, text at pages 615-619).  Han also discloses the large genus encompassed by Cas9 endonucleases and their varied requirements, and ongoing studies concerning their optimization (see Table 1, pages 620-622).
The teachings in the specification: 
The specification teaches the following:
FIGS. 4A to 4C are images and graphs showing results of colony forming assay, soft agar assay, and MTS assay of cancer cells which were serially transduced with a Cas9~encoding lentiviral vector and a guide RNA-encoding vector…  FIGS. 5A to 5C are images and graphs showing results of measuring tumor sizes and weights according to 35T9P17 guide RNA expression after transplanting nude mice with cancer cells which were serially transduced with a Cas9-encoding lentiviral vector and a guide RNA-encoding vector.

FIG. 6 shows graphs of tumor volumes (mm3) and weights (g) and images of tumors according to 35T9P17 guide RNA expression after transplanting nude mice with cancer cells or a common cell line followed by intra-tumoral injection of a Cas9-encoding lentiviral vector and a guide RNA-encoding vector; and [DOSS] FIG. 7 shows graphs of tumor volumes (mm3) and weights (g) and images of tumors according to 35T9P17 guide RNA expression after transplanting nude mice with cancer cells or a common cell line followed by intra-tumoral injection of a Cas9-encoding AAV vector and a guide RNA-encoding vector.

To validate the function of the guide RNAs selected in 3 at the endogenous target KRAS sequences, cancer cells having KRAS mutations were transduced with lentiviral vectors encoding Cas9 and the corresponding guide RNAs.
SW403 (heterozygous for c.35G>T mutation), SW480 (homozygous for c.35G>T mutation), SW620 (homozygous for c.35G>T mutation), LS513 (heterozyous for c.35G>A mutation), LoVo (heterozyous for c.38G>A mutation), and HT29 cell line (wild-type KRAS) were used as cancer cells. The insertion/deletion (indel) frequencies at the endogenous target KRAS sequences were evaluated by deep sequencing, and the results are shown in FIG. 3. …

As shown in FIG. 3, transduction of Cas9 and 35T9P17 guide RNA showed indel frequencies of 50 % in SW4G3 cells and 81 % and 80 % in SW480 and SW62Q cells, respectively. Further, transduction of Cas9 and 35A9P17 showed indel frequencies of 36 % in LS51336, and transduction of Cas9 and 38A6P17 showed indel frequencies of 28 % in LoVo. When these guide RNAs were transduced into HT29 cells, the indel frequencies were 0.2 % for 35T9P17, 77 % for 35A9P17, and 0.3 % for 38A8P17 (FIG. 2F), indicating that 35A9P17 is highly selective for wild-type KRAS sequence, and 35T9P17 and 38A6P17 are highly selective for mutant KRAS sequence.

Cancer cells were transduced with Cas9-encoding lentiviral vectors…, and then transduced with guide RNA-encoding vectors... As a negative control, a completely different sequence-targeting guide RNA without activity was used.

These transduced cells were subjected to colony forming assay, soft agar assay, and MTS assay…

As shown in FIGS. 4A to 4D, expression of Cas9 and 35T9P17 guide RNA in SW403 cells led to 94 % and 70 % reductions in the number of colonies in colony forming assay and soft agar assay, respectively. Similar results were also observed in SW480 and SW620 cells. Furthermore, expression of Cas9 and 35A9P17 guide RNA in LS513 cells resulted in 91 % and 96 % reductions in the number of colonies in colony forming assay and soft agar assay, respectively. Meanwhile, the expression of Cas9 and 38A6P17 guide RNA in cancer cells reduced the number of colonies in colony forming assay and soft agar assay, but the reduction was only 25 % and 61 %, respectively, suggesting that 38A6P17 guide RNA partially inhibits the survival and tumorigenicity of KRAS mutant cancer cells, but 35T9P17 and 35A9P17 guide RNAs significantly inhibit the survival and tumorigenicity of cancer cells. When guide RNAs were expressed in a doxycyciine-inducible manner, similar results were observed.

The effect of Cas9 and guide RNA on cell proliferation was evaluated by MTS cell proliferation assay. Cancer cells were transduced with Cas9 and guide RNA, and one day later, live ceils were counted. 5000 cells per sample were plated into 96-weil, and untransduced cells were removed using puromycin selection for 24 hours. After plating, an MTS reagent was added thereto, and cell proliferation was determined by incubation for 48 hours, The optical density at 490 nm of MTS reaction was measured and normalized to the optical density of the negative control. The relative number of cells transduced with guide RNA to ceil transduced with the negative control guide RNA was determined, and the results are shown in FIG, 3C. As shown in FIG, 3C, the relative viable cell number in the population expressing Cas9 and 35T9P17 RNA were, on average, 0,34, 0.48, and 0.71 in SW403, SW480, and SW620 cells, respectively. Meanwhile, the expression of Cas9 and guide RNA in HT29 cells did not alter the number of cells in the MTS cell proliferation assay, suggesting that removal of mutant KRAS with Cas9 and guide RNA inhibits proliferation or survival of cancer cells, but does not inhibit proliferation or survival of cells having the wild-type KRAS sequence.

Cas9-expresslng SW4G3 cells were transduced with a lentiviral vector. The cells were subsequently transduced with another lentiviral vector that expresses the 35T9P17 guide RNA in a doxycyline-inducible manner. Subcutaneous transplantation of these serially transduced cancer cells into nude mice led to tumor formation over 14 days. Then, doxycyciine was administered to the mice to induce 35T9P17 guide RNA expression in the tumor cells. After transplantation of the cancer cells, tumor size and weight according to 35T9P17 guide RNA expression were measured and the results are shown in FIGS. 5A to 5C (in graphs of FIGS. 5A and 5B,: doxycycline untreated, m: doxycyciine treated, *: p<G.05, **: p<0.01, ***: p<0.001).

As shown in FIGS. 5A to §G, 35T9P17 guide RNA expression did not affect tumor sizes of mice injected with ceils having the wild-type KRAS sequence, but significantly suppressed tumor growth and reduced tumor weights of mice injected with ceils having the mutant KRAS sequence, suggesting that targeting mutant KRAS with CRISPR-Cas may control tumor growth in vivo.

In Example 1.6, cancer cells transduced with Cas9 and 35T9P17 guide RNA were transplanted into nude mice to induce tumorigenesis, and anti-cancer effect was confirmed. Furthermore, it was confirmed whether external injection of Cas9 and 35T9P17 guide RNA into tumor cells also exhibits the anti-cancer effect.

5-week-old athymic male BALB/c nude mice were prepared. 2x1G6 of SW403 cancer cells having KRAS c.35G>T mutant were subcutaneously injected into the flanks of the prepared nude mice (six mice per group) and allowed to form tumors over 2 weeks. Meanwhile, as a control group, HT29 ceil line containing the wild-type KRAS were subcutaneously injected into athymic mice.

To deliver Cas9 and 35T9P17 guide RNA to cancer cells, each tumor of the mice was directly injected with lentivirus expressing Cas9 and 35T9P17 guide RNA (1x10s TU lentivirus in 50 pi PBS) with insulin syringes… three times with 3 day-intervals between injections. As a negative control group, each tumor of the mice was injected with lentivirus expressing only Cas9. Thereafter, tumor size was evaluated every 3 days using a caliper. Mice were sacrificed 5 weeks after the tumor cell injection, and the tumors were removed from the mice.

Volumes (mm3), weights (g), and images of the removed tumor tissues are shown in FIG. 0 (A to C: transplantation of SW403 cancer cells, D to F: transplantation of HT29 cell line, error bars: standard error of the measurement, sgRNA: 35T9P17 guide RNA, triangle: lentivirus injection, ***: p<O.Q01, ns: not significant, scale bars in. C and F: 1 cm).

As shown in FIG. 6, intra-tumoral injection of lentivirus expressing Cas9 and 35T9P17 guide RNA inhibited the tumor growth, whereas the negative control group showed the robust tumor growth. Delivery of Cas9 and 35T9P17 guide RNA into tumors which were generated using cancer cells without mutant KRAS did not affect tumor growth, which was comparable to those injected with lentivirus expressing only Cas9. [0089] Accordingly, it was confirmed that 35T9P17 guide RNA has the specificity for cancer cells containing the KRAS c.35G>T mutation, and intra-tumoral injection of the molecular scissors using the lentiviral vector also exhibits the anti-cancer effect.

To examine whether use of an adeno-associated viral (AAV) vector exhibits the similar effect to use of the Lentiviral vector, 35T9P17 guide RNA was cloned into a PX552 vector... A miniCMV-Cas9-shortPolyA plasmid… was used for Cas9 delivery.  35T9P17 guide RNA-containing AAV vector and miniCMV-CasO-shortPolyA plasmid were co-transfected into HEK293T cells, together with pAAV-RC2… and helper DNA…, and then cultured for about 48 hours to obtain a virus-containing supernatant. The obtained AAV vector (1x1012 ge/mi AAV in 50 pi of PBS) was injected into tumors of athymic nude mice, in the same manner as in lentivirus. As a negative control group, an AAV vector encoding only green fluorescent protein (GFP) was used. Tumor size was evaluated every 2 days using a caliper. Mice were sacrificed 12 days after AAV injection, and the tumor tissues were removed from the mice.
Volumes (mm3), weights (g), and images of the removed tumor tissues are shown in FIG. 7 (A to C: transplantation of SW403 cancer cells, error bars: standard error of the measurement, sgRSMA: 35T9P17 guide RNA, triangle: AAV injection, **; p<0.Q1, *: p«G.1, scale bar in G: 1 cm).

As shown in FIG. 7, use of AAV also resulted in significant control of tumor growth, albeit to a lesser extent than caused by use of lentivirus.

[Emphases added][Citations omitted].
Contrary to Applicant’s assertions, the examples provided in the instant specification, of the measurement of tumor size following subcutaneous transplantation into nude mice of serially transduced cancer cells wherein Cas9-expresslng SW4G3 cells were first transduced in vitro with a lentiviral vector, subsequently transduced in vitro with another lentiviral vector that expresses the 35T9P17 guide RNA in a doxycyline-inducible manner, are not representative or correlative of the ability to prevent or treat cancer in a subject
In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability of providing prophylactic and/or therapeutic effects for any cancer and in any subject as instantly claimed.  Since the specification fails to provide the requisite guidance for the delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
For these reasons, the instant rejection for and lacking enablement over the full scope claimed is proper.

Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 11-16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors et al (US 2019/0330603) in view of the combined teachings of Pecot et al (US 2022/0073923), Chang et al (USPN 10,053,737), and Yamane et al  (USPN 9,523,119).
The claims are drawn to pharmaceutical compositions for preventing or treating a cancer, or mutating a nucleotide sequence encoding a mutant KRAS polypeptide in the genome of a cell, comprising a guide RNA comprising between 10 and 30 nucleotides specifically recognizing a mutant KRAS sequence, which guide RNA comprises a CRISPR RNA (crRNA) specific to a target nucleotide sequence, and a trans-activating crRNA (tracrRNA) capable of interacting with a Cas polypeptide, which mutant KRAS sequence comprises at least one polynucleotide selected from SEQ ID Nos. 42 to 84, and/or 87-92, and which target nucleotide sequence further comprises a protospacer adjacent motif (PAM) which is recognized by the Cas polypeptide, or optionally comprises 5’-TGG-3’, 5’- TAG-3’, 5’-AGG-3’, or 5’-CTG-3’, which Cas polypeptide optionally comprises a Cas9 or a Cpfl polypeptide.
Ahlfors et al (US 2019/0330603) teach pharmaceutical compositions for preventing or treating a cancer, or mutating a nucleotide sequence encoding a mutant polypeptide in the genome of a cell, comprising a guide RNA comprising between 10 and 30 nucleotides specifically recognizing a mutant sequence, which guide RNA comprises a CRISPR RNA (crRNA) specific to a target nucleotide sequence, and a trans-activating crRNA (tracrRNA) capable of interacting with a Cas polypeptide, and which target nucleotide sequence further comprises a protospacer adjacent motif (PAM) which is recognized by the Cas polypeptide, or optionally comprises 5’-TGG-3’, 5’- TAG-3’, 5’-AGG-3’, or 5’-CTG-3’, which Cas polypeptide optionally comprises a Cas9 or a Cpfl polypeptide (see esp. the Abstract, para 1-62, 73, 74, 129, 135-142, Table 6, claims 1-6, 36).
The primary reference does not teach mutant KRAS sequences as target sequences comprising at least one polynucleotide selected from SEQ ID Nos. 42 to 84, and/or 87-92.
Pecot et al (US 2022/0073923) teach KRAS mutations as target sequences associated with cancer and the motivation to identify and inhibit the expression of cancer associated KRAS mutations (see esp. ¶¶ 0003-0060, 88, 99, 128-129, 219-223, 248, 276, 294-300, SEQ ID No. 43, aligning with instantly claimed SEQ ID No. 87). 
Chang et al (USPN 10,053,737) teach KRAS mutations as target sequences associated with cancer and the motivation to identify and inhibit the expression of cancer associated KRAS mutations (see esp. ¶¶ Examples 15, 16, Tables 6-9, 10A, 10B, 11A, 11B, SEQ ID No. 72, aligning with instantly claimed SEQ ID No. 87).).
Yamane et al  (USPN 9,523,119) teach KRAS mutations as target sequences associated with cancer and the motivation to identify and inhibit the expression of cancer associated KRAS mutations (see esp. ¶¶ 28, 31, Examples 1, 5 and 6, and SEQ ID Nos. 13 and 14, aligning with instantly claimed SEQ ID No. 87).
	It would have been obvious to design, construct and utilize the instantly claimed guide RNA constructs comprising a CRISPR RNA (crRNA) specific to a target nucleotide sequence, and a trans-activating crRNA (tracrRNA) capable of interacting with a Cas polypeptide, which mutant KRAS sequence comprises at least one polynucleotide selected from SEQ ID Nos. 42 to 84, and/or 87-92, and which target nucleotide sequence further comprises a protospacer adjacent motif (PAM) which is recognized by the Cas polypeptide, or optionally comprises 5’-TGG-3’, 5’- TAG-3’, 5’-AGG-3’, or 5’-CTG-3’, which Cas polypeptide optionally comprises a Cas9 or a Cpfl polypeptide because Ahlfors teaches the routine techniques of design and optimization of such constructs.  One would have been motivated to insert the instantly claimed KRAS mutations into the constructs disclosed by Ahlfors because these mutations were well known target sites for target gene inhibition, and were well known to be associated with cancer, as taught by Pecot, Chang and Yamane. And one of ordinary skill in the art would have reasonably expected that such mutations would be targeted and cleaved by the instantly claimed constructs.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
5-10-22
/JANE J ZARA/Primary Examiner, Art Unit 1635